           Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ALBANY DIVISION

 JOSEPH NEESE,                                       Civil Action No.

      Plaintiff,

 v.                                                  JURY TRIAL DEMANDED

 CITY OF ASHBURN,

      Defendant.


                         COMPLAINT FOR DAMAGES

        COMES NOW Joseph Neese (“Plaintiff” or “Mr. Neese”), by and through his

undersigned counsel, and files this Complaint for Damages, showing the Court as

follows:

                          JURISDICTION AND VENUE

                                          1.

        Plaintiff brings this action for damages, liquidated damages, and reasonable

attorney fees for Defendant’s violation of his rights under the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et seq. (“ADA”), Plaintiff

also invokes the jurisdiction of this court pursuant to the Age Discrimination in

Employment Act of 1967, as amended (“ADEA”).
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 2 of 19




                                          2.

      This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1331 and

42 U.S.C. § 2000e-5(f).

                                          3.

      Defendant City of Ashburn (“Defendant” or “Ashburn”) does business in this

judicial district. Additionally, the unlawful employment practices committed by

Defendant that form the basis of this lawsuit were committed within this district.

                     ADMINISTRATIVE PROCEDURES

                                         4.

      Plaintiff has fulfilled all conditions necessary to proceed with this cause of

action under the ADA and ADEA. Plaintiff filed a charge of discrimination with the

EEOC in December 2019.

                                         5.

      Plaintiff requested the Notice of the Right to Sue from the Equal Employment

Opportunity Commission (“EEOC”), which was then forwarded to the U.S.

Department of Justice. On September 17, 2020, the U.S. Department of Justice

notified Plaintiff through counsel, that he has the right to institute a civil action

against the City of Ashburn under: Title I of the Americans with Disabilities Act of
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 3 of 19




1990, 42 U.S.C. 12111, et seq., and, Title V, Section 503 of the Act, 42 U.S.C.

12203, and 29 U.S. Code § 623.

                                         6.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                                    PARTIES

                                         7.

      Plaintiff is a citizen of the United States of America and is subject to the

jurisdiction of this Court.

                                         8.

      Defendant is qualified and licensed to do business in Georgia, and at all times

material hereto has conducted business within this District.

                                         9.

      At all times relevant to this Complaint, Plaintiff was employed by and was an

“employee” of Defendant, as defined under the ADA at 42 U.S.C. § 12111(4).

                                        10.

      During all times relevant hereto, Defendant has employed twenty (15) or more

employees for the requisite duration under the ADA. Defendant is therefore covered

under the ADA in accordance with 42 U.S.C. § 12111(5).
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 4 of 19




                                         11.

      Defendant may be served with process by delivering a copy of the summons

and complaint to the City Manager, Tanita Norris.

                           FACTUAL ALLEGATIONS

                                         12.

      Plaintiff began his employment with the City of Ashburn on June 12, 2018

as the Head Mechanic in the City’s Vehicle Maintenance department.

                                         13.

      Plaintiff suffers from physical disabilities, due to numerous back surgeries

beginning in 2016, one such surgery caused paralysis from the waist down, as well

as corrective surgeries consisting of a spinal fusion with screws and rods.

                                         14.

      On June 8, 2018, City Councilman James Burks convinced Plaintiff to speak

to the City Manager of Ashburn, Tanita Norris, regarding Plaintiff running the city’s

vehicle maintenance shop. Plaintiff revealed to the councilman previous injuries

sustained to his back in 2015 and the limitations attendant to these injuries.

                                         14.

      On June 11, 2018, Plaintiff met with City Manager and acting City Human

Resources, Tanita Norris. Plaintiff discussed at length his physical limitations.
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 5 of 19




Norris assured Plaintiff he would have assistance in the shop with his

responsibilities, which would be primarily supervising and managing the

department. Norris also stated that due to his being a salaried employee, he could

adjust his hours as an accommodation for his back issues if the need for an

accommodation arose. Plaintiff accepted the position based on the responsibilities

and accommodations stated by the City Manager.

                                       15.

      Defendant was aware of Plaintiff’s physical limitations.


                                       16.

      On June 12, 2018, Plaintiff began his employment with the City of Ashburn

in the maintenance shop. Plaintiff was assisted by Mike Burgess, an employee

temporarily assigned from the City’s street department.

                                       17.

      Burgess was replaced after approximately one month by Antario Anderson,

the City Manager’s nephew. Due to Anderson’s inexperience and unwillingness to

work, the majority of duties fell on Plaintiff. Plaintiff was now forced to do more

strenuous work than what was agreed upon with the City Manager. The strenuous

work caused reoccurring back pain requiring Plaintiff to occasionally miss work.
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 6 of 19




                                         18.

      Shortly thereafter, Anderson was called by the City Manager and never

returned to work.

                                         19.

      In March 2019, Plaintiff informed Norris that he had found a mechanic that

would be willing to work in the maintenance shop on a part-time basis if the position

would eventually become full-time. Norris agreed and Plaintiff then hired James

Yawn, an experienced and qualified mechanic.

                                         20.

      On or about May 8, 2019, Plaintiff wore his back brace to work. Norris asked

Plaintiff if he would be able to keep doing the job because of his back issues.

                                         21.

      Plaintiff approached Norris and requested that Yawn be made full-time.

Norris stated there was not money in the budget for two full-time maintenance

employees. Plaintiff then offered to reduce his salary by $5,000.00 per year in order

to make Yawn full-time.

                                         22.

      Norris’s response to Plaintiff’s offer was that the shop budget was not set up

to carry insurance on two full-time employees. Plaintiff offered to drop his city
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 7 of 19




insurance for Medicare when he turned 65 in October 2019. Plaintiff then offered,

based on the new budget, to be part-time and Yawn full-time. Norris refused any

and all suggestions made by Plaintiff. Yawn resigned on July 10, 2019 because he

needed a full-time position as he had been promised to him.

                                          23.

      On July 10, 2019, Plaintiff immediately took Yawn’s timecard to Norris to

inform her that Yawn had quit. She then informed Plaintiff that she already chosen

someone to fill his position.

                                          24.

      A month later, Plaintiff had not gotten any help in the shop and again forced

to do all of the heavy work by himself. Occasionally someone from another city

department would be available to help him in the shop. On one such occasion, July

25, 2019, Kevin Kimbowski from the City’s street department, was available to help

Plaintiff. Kimbowski helped Plaintiff move a transmission from the floor to the

transmission jack, which is about chest high.

                                          25.

      The same day, while moving an automobile transmission with Kimbowski’s

help, Plaintiff reinjured his lower back. Plaintiff remained at work but sat at his desk

attending to administrative duties.
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 8 of 19




                                         26.

      On Friday, July 26, 2019, Plaintiff went to work but reported his injury from

the preceding day to City Manager, Tanita Norris. She told Plaintiff to go home and

rest and that they would discuss it on Monday.

                                         27.

      On Monday, July 29, 2019, Plaintiff returned to work with continued pain,

difficulty walking, bending, and getting up and down. That morning Mayor Pro tem,

Howard Jordan, came by the shop and upon seeing Plaintiff’s physical difficulty said

that Plaintiff “wasn’t a young man anymore and how this kind of work was for a

younger man.”

                                         28.

      On July 31, 2019, just a few days after injuring his back at work, Plaintiff was

called into the City Manager’s office and Tanita Norris told Plaintiff that he was

being laid off so that he could draw unemployment for one year until he reached full

retirement age. Plaintiff told her that he was not comfortable with that and wanted

to continue to work.
          Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 9 of 19




                                            29.

         Norris stated that she didn’t have a choice, that “the job was really suited for

a younger man and that with his back issues we didn’t want to put this kind of a

burden on you; I want to lay you off so you can draw unemployment for a year and

half.”

                                            30.

         Plaintiff stated, “you hired me with back issues” and Norris responded that

“we need to do this” and that it had been decided to lay him off rather than terminate

him with the cause being lack of work so he would be approved for unemployment

benefits. She then gave Plaintiff the option of which day to be his last day, August

2, 2019 or Wednesday, August 7, 2019. Plaintiff reluctantly agreed to August 7,

2019.

                                            31.

         On August 8, 2019, Plaintiff went to City Hall to pick up his separation notice

and when leaving, he met Michael Emerson, who had been hired with the gas

department about the same time Yawn quit.
       Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 10 of 19




                                         32.

      Emerson informed Plaintiff that he had already been given his City phone and

would be taking over running the shop on Monday, August 12, 2019. Michael

Emerson is approximately 20 years younger than Plaintiff.

                                         33.

      The City failed to engage in any interactive process with Plaintiff regarding

his request for a reasonable accommodation for his disability.

                                         34.

      The City’s purported reasons for Plaintiff’s termination were merely a pretext

for discrimination.

 COUNT I: CLAIMS FOR RELIEF BASED ON DISCRIMINATION ON
 ACCOUNT OF AN ACTUAL OR PERCEIVED DISABILITY AND/OR
FAILURE TO ACCOMMODATE IN VIOLATION OF THE AMERICANS
              WITH DISABILITIES ACT (“ADA”)

                                         35.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         36.

      Plaintiff was able to perform all essential functions of his job with a

reasonable accommodation.
       Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 11 of 19




                                        37.

      Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA, as amended.

                                        38.

      Defendant was aware of Plaintiff’s disability.

                                        39.

      Defendant regarded Plaintiff as having a disability such that he is a person

with a disability within the meaning of the ADA, as amended.

                                        40.

      Plaintiff has a record of having a disability such that he is a person with a

disability within the meaning of the ADA, as amended.

                                        41.

      Defendant failed to engage in any interactive process with Plaintiff regarding

his request for reasonable accommodations of her disability.

                                        42.

      Defendant refused to provide Plaintiff with reasonable accommodations even

though to do so would not impose an undue hardship.
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 12 of 19




                                          43.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                          44.

      By refusing to accommodate Plaintiff, Defendant violated the ADA, as

amended.

                                          45.

      Defendant terminated Plaintiff’s employment, in whole or in part, because of

his disability, perceived disability, or record of having a disability.

                                          46.

      By terminating Plaintiff’s employment because of his disability, perceived

disability, or record of having a disability, Defendant violated the ADA, as amended.

                                          47.

      Defendant treated other employees outside Plaintiff’s protected class

differently.

                                          48.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of his disability in

violation of the ADA, as amended.
       Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 13 of 19




                                         49.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                         50.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of an equal employment opportunity, and has otherwise adversely affected his status

as an employee because of his disability.

                                         51.

      As a direct and proximate result of Defendant’s violation of the ADA, as

amended, Plaintiff has been made the victim of acts that have adversely affected his

psychological and physical well-being.

                                         52.

      As a result of Defendant’s discriminatory actions against Plaintiff, he has

suffered lost compensation and benefits, suffered emotional distress, inconvenience,

humiliation, and other indignities.

                                         53.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 14 of 19




equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.

               COUNT II: RETALIATION IN VIOLATION OF
                        THE ADA, AS AMENDED

                                          54.

       Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          55.

       Plaintiff was a qualified individual with a disability.

                                          56.

       Plaintiff’s disability substantially limited one or more of his major life

activities.

                                          57.

       Plaintiff was able to perform the essential functions of his job.

                                          58.

       Plaintiff requested the reasonable accommodation to record the meetings that

he was tasked to transcribe.

                                          59.

       Plaintiff’s request for a reasonable accommodation constitutes protected

conduct under the ADA, as amended.
       Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 15 of 19




                                         60.

      Defendant retaliated against Plaintiff by terminating his employment on the

basis of his accommodation request.

                                         61.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide Defendant’s retaliatory motive.

                                         62.

      Defendant’s retaliatory actions against Plaintiff were in violation of the ADA,

as amended.

                                         63.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was undertaken in bad faith.

                                         64.

      As a result of Defendant’s retaliatory actions against Plaintiff, he has suffered

lost compensation and benefits, suffered emotional distress, inconvenience,

humiliation, and other indignities.

                                         65.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 16 of 19




equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.

        COUNT III: VIOLATION OF THE AGE DISCRIMINATION
                IN EMPLOYMENT ACT, AS AMENDED

                                          66.

       Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          67.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of his age in

violation of ADEA, as amended.

                                          68.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                          69.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity and has otherwise adversely affected his status as

an employee because of his age.

                                          70.

      As a direct and proximate result of Defendant’s violation of the ADEA,

Plaintiff has lost wages and benefits.
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 17 of 19




       COUNT IV: RETALIATION IN VIOLATION OF THE AGE
       DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED

                                         71.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         72.

      Plaintiff engaged in protected activity when he complained of age

discrimination.

                                         73.

      Defendant retaliated against Plaintiff by upholding the termination of his

employment as a result of Plaintiff’s protected activity.

                                         74.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide its retaliatory motive.

                                         75.

      Defendant’s retaliatory actions against Plaintiff were in violation of the

ADEA.

                                         76.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

retaliation against Plaintiff was undertaken in bad faith.
        Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 18 of 19




                                          77.

      As a result of Defendant’s retaliatory actions against Plaintiff, Plaintiff has

suffered lost compensation and benefits.

                                          78.

      Pursuant to the ADEA, Plaintiff is entitled to damages including but not

limited to back pay and lost benefits, reinstatement, equitable relief, attorneys’ fees,

costs of litigation and all other relief recoverable under the ADEA.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff pray for judgment as follows:

      (a)           General damages for mental and emotional suffering caused by

                    Defendant’s misconduct;

      (b)           Punitive damages based on Defendant’s willful, malicious,

                    intentional,   and    deliberate   acts,   including   ratification,

                    condemnation and approval of said acts;

      (c)           Reasonable attorney's fees and expenses of litigation;

      (d)           Trial by jury as to all issues;

      (e)           Prejudgment interest at the rate allowed by law;

      (f)           Declaratory relief to the effect that Defendant has violated

                    Plaintiff’s statutory rights;
       Case 1:20-cv-00190-LAG Document 1 Filed 09/30/20 Page 19 of 19




      (g)          Injunctive relief of reinstatement, or front pay in lieu thereof, and

                   prohibiting Defendant from further unlawful conduct of the type

                   described herein; and

      (h)          All other relief to which he may be entitled.



      Respectfully submitted the 30th day of September, 2020.

                                              BARRETT & FARAHANY

                                               s/ Ian E. Smith
                                              Ian E. Smith
                                              Georgia Bar No. 661492

                                              Attorney for Joseph Neese

1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
iesmith@justiceatwork.com
